Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-5, 7-12, 14-15 and 18-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0334107 A1)(“Lee”) in view of Xia0 et al (US 2013/0319290 A1)(“Xiao”).
Re claims 1 and 8 and 19:  Lee discloses a method of forming light emitting diodes (para. 0002), including a method of forming a protection film for organic EL device including
Forming an organic EL device over a flexible substrate, as Lee discloses forming a quantum dot solution including a polysilazane polymer (para. 0072-0073), which is a disclosure of forming an organic emissive layer, and Lee also discloses a flexible substrate (para. 0003)
Forming a protection barrier film including an SiOC film covering the organic EL device, as Lee discloses forming a barrier layer on the emissive layer (para. 0074)
The SiOC film is formed by  using a compound containing Si and C, as Lee discloses a hybrid compound that includes Si and C (para. 0034) and Lee also discloses the compound may be a polysilazane (para. 0032-0033 and 0073 and 0075) and includes a bis(organosiloxane)-functional amine compound (para. 0059), which is a disclosure of a compound which has amino groups at both ends
One or more C atoms in a main chain between Si atoms, as Lee discloses R1 between Si atoms (para. 0034) 
Amino groups bonded to the Si atoms on both ends of the main chain, as Lee discloses a hybrid compound that includes Si and C (para. 0034) and Lee also discloses the compound may be a polysilazane (para. 0032-0033 and 0073 and 0075) and includes a bis(organosiloxane)-functional amine compound (para. 0059), which is a disclosure of a compound which has amino groups at both ends, and which is included in the protective barrier layer (para. 0033 and 0073-0076).

Xiao, in the same field of endeavor of forming carbon doped silicon oxide, silicon nitride, or silicon oxynitride films (para. 0015), discloses low temperature deposition by ALD of the films (para. 0005), the precursors containing Si-N bonds (para. 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined ALD as disclosed by Xiao with the method disclosed by Lee in order to obtain the benefit disclosed by Xiao of low temperature processing.
The combination of Lee and Xiao also discloses a display apparatus , as Lee discloses a display (para. 0003).
Re claims 2 and 9: Lee discloses reaction with oxygen to form the SiOC film (para. 0040) and in examples of mechanism (para. 0033-0034).
Re claims 3 and 10 and 20:  The combination of Lee and Xiao discloses oxygen radical, as Xiao discloses the reaction taking place with the oxygen source being oxygen radical (para. 0087).  The reasons for combining the references are the same as stated above in the rejection of claims 1 and 8.
The combination of Lee and Xiao also discloses a display apparatus , as Lee discloses a display (para. 0003).
Re claims 4 and 11:  The combination of Lee and Xiao discloses absorbing a reactant on the substrate surface, purging with purge gas, introducing oxygen radical, and purging with a second purge gas, as Xiao discloses absorbing the precursor on the substrate surface, purging with a purge gas, introducing oxygen, which Xiao disclosed to be oxygen radical (para. 0087), and purging with a second purge gas (para. 0098), in which Xiao discloses the purge gas may be another purge gas (para. 0098). The reasons for combining the references are the same as stated above in the rejection of claims 1 and 8.

Re claims 7 and 14 and 21:  Lee discloses the protection film includes inorganic film harder than the SiOC film, as Lee discloses a metal oxide may be included in an inorganic layer (para. 0032),   and with respect to the recited order of the steps,  forming the inorganic film before or after step b, as changing the order of steps is obvious (MPEP 2144(IV)C). The combination of Lee and Xiao also discloses a display apparatus , as Lee discloses a display (para. 0003).
Re claims 15 and 22:  Lee discloses the recited order of films, as Lee discloses the SiOC film may be stacked with one of more inorganic metal oxide films in combinations of order of the one or more films (para. 0032). The combination of Lee and Xiao also discloses a display apparatus , as Lee discloses a display (para. 0003).
Re claims 18 and 23:  Lee discloses Al2O3 layer (para. 0032). The combination of Lee and Xiao also discloses a display apparatus , as Lee discloses a display (para. 0003).

Allowable Subject Matter
Claims 6, 13, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895